John M. Kellogg, P. J. (dissenting):
The employer was carrying on an ice cream parlor in which the claimant was employed. Next door a liquor saloon was carried on in his name and in which he was interested. A customer of both places was arrested in the liquor saloon and the employer asked his employee in the ice cream parlor to arrange bail. Evidently it was for the interest both of the liquor saloon and the ice cream parlor that the customer should be well treated, and it was well within the scope of the employment that the employee, upon the order of the employer, should render the service he was rendering at the time of his injury. If the employer was a self-insurer he could not well contest this claim. The protection of the employee is the same whether the employer has insurance or is a self-insurer. The insurer meets every liability against the employer. We conclude upon the facts that the employer is hable, and that liability attaches to the insurer. (Workmen’s Compensation Law, § 54, subd. 2.) When an employee, in the ordinary performance of his duty, is assaulted and injured thereby, he is entitled to compensation.
Cochrane, J., concurs.
Award reversed and claim dismissed.